The crime of which defendant has been convicted is murder in the second degree. The death of the murdered woman occurred as the result of an abortion, or attempted abortion, the woman being pregnant at that time.
[1] The sole ground of appeal asserted by appellant is that the evidence is insufficient to sustain the verdict in this, "that there is no corroboration of the testimony of the accomplice Hairston connecting appellant with the crime charged or with any included lesser offense". The evidence shows that the woman died while lying upon an operating table in the office of the defendant. Not only does the evidence prove that the woman died as the result of an abortion operation, but there is an abundance of evidence of circumstances connecting defendant with the commission of *Page 561 
the offense. We are unable to discover so much as an excuse for this appeal.
The judgment and order are, and each of them is, affirmed.
Houser, J., and York, J., concurred.